ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Creek Services, LLC                           )      ASBCA No. 59126
                                              )
Under Contract No. W912P8-09-D-0045           )

APPEARANCE FOR THE APPELLANT:                        Ms. Terri Hightower
                                                      CEO

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                       Engineer Chief Trial Attorney
                                                     Denise D. Frederick, Esq.
                                                       District Counsel
                                                     J. Emmanuel I. Santa Teresa, Esq.
                                                     William Meiners, Esq.
                                                       Engineer Trial Attorneys
                                                       U.S. Army Engineering District,
                                                        New Orleans

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 4 November 2014



                                                  4fu~.~
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59126, Appeal of Creek Services,
LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals